



Exhibit 10.1


EXECUTION VERSION


AMENDMENT NO. 2 dated as of June 16, 2017 (this “Amendment”), to the SECOND
AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 1, 2016 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”), among WILLIAM LYON HOMES, INC., a California corporation (the
“Borrower”), WILLIAM LYON HOMES, a Delaware corporation (“Parent”), the lenders
from time to time party thereto (the “Lenders”), and CREDIT SUISSE AG, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders.
A. Pursuant to the Credit Agreement, the Lenders have extended, and have agreed
to extend, credit to the Borrower.


B. The Borrower and Parent have requested, and the Required Lenders have agreed,
to amend the Credit Agreement as provided herein.


Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:


SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings given them in the Credit Agreement.


SECTION 2. Amendment to the Credit Agreement. Subject to the satisfaction of the
conditions set forth in Section 4 hereof, the table set forth in Section 7.1(a)
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:


Period
Maximum Leverage Ratio
June 30, 2016 through and including December 30, 2016
65%
December 31, 2016 through and including December 30, 2017
62.5%
December 31, 2017 and thereafter
60%



SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, Parent and the Borrower represent and warrant to each
of the Lenders and the Administrative Agent that, after giving effect to this
Amendment, (a) the representations and warranties set forth in Section 4 of the
Credit Agreement are true and correct in all material respects (except any
representations and warranties which are qualified by materiality, which are
correct and accurate in all respects) on and as of the Amendment No. 2 Effective
Date (as defined below) as if made on and as of the Amendment No. 2 Effective
Date, provided if any such representations and warranties are expressly made
only as of a prior date, such representations and warranties are true and
correct in all material respects (except any representations and warranties
which are qualified by materiality are correct and accurate in all respects) as
of such prior date; and (b) No Default or Event of Default shall have occurred
and be continuing on the Amendment No. 2


1

--------------------------------------------------------------------------------





Effective Date.


SECTION 4. Amendment Effectiveness. This Amendment shall become effective on the
date (the “Amendment No. 2 Effective Date”) on which (a) the Administrative
Agent shall have received counterparts of this Amendment that, when taken
together, bear the signatures of the Borrower, Parent and the Required Lenders;
and (b) the Administrative Agent shall have received all fees and reimbursement
of all expenses required to be paid by the Borrower in connection with the
transactions contemplated hereby.


SECTION 5. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Issuing Lenders or the Administrative Agent under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances. This Amendment shall
apply and be effective only with respect to the provisions of the Credit
Agreement specifically referred to herein. After the date hereof, any reference
to the Credit Agreement shall mean the Credit Agreement as modified hereby. This
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.


SECTION 6. Acknowledgment and Consent. Each Loan Party hereby acknowledges that
it has read this Amendment and consents to the terms hereof and further hereby
affirms, confirms and agrees that (a) notwithstanding the effectiveness of this
Amendment, the obligations of such Loan Party under each of the Loan Documents
to which it is a party shall not be impaired and each of the Loan Documents to
which such Loan Party is a party is, and shall continue to be, in full force and
effect and is hereby confirmed and ratified in all respects, in each case, as
amended hereby; and (b) its guaranty of the Obligations, and the pledge of
and/or grant of a security interest in its assets as Collateral to secure the
Obligations, all as and to the extent provided in the Security Documents as
originally executed, shall continue in full force and effect in respect of, and
to secure, the Obligations as modified hereby.


SECTION 7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile or
other customary means of electronic transmission (e.g., “pdf”) shall be as
effective as delivery of a manually executed counterpart hereof.


SECTION 8. Applicable Law. THIS AMENDMENT AND ALL CLAIMS AND CONTROVERSIES IN
CONNECTION HEREWITH SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.


SECTION 9. Submission to Jurisdiction. Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Amendment, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding shall be heard and determined only in
such New York


2

--------------------------------------------------------------------------------





State or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Amendment shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Amendment
or the other Loan Documents against the Borrower, Parent or their respective
properties in the courts of any jurisdiction.


SECTION 10. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
[Remainder of page intentionally left blank]


3

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.
WILLIAM LYON HOMES, INC.,
By /s/ Matthew R. Zaist
 
 
 
Name: Matthew R. Zaist
 
Title: President & Chief Executive Officer
 
 
 
 
By /s/ Colin T. Severn
 
 
 
Name: Colin T. Severn
 
Title: Senior Vice President and Chief Financial Officer
 
 



WILLIAM LYON HOMES,
By /s/ Matthew R. Zaist
 
 
 
Name: Matthew R. Zaist
 
Title: President & Chief Executive Officer
 
 
 
 
By /s/ Colin T. Severn
 
 
 
Name: Colin T. Severn
 
Title: Senior Vice President and Chief Financial Officer
 
 







4

--------------------------------------------------------------------------------







CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually and as Administrative
Agent,
By /s/ William O’Daly
 
 
 
Name: William O’Daly
 
Title: Authorized Signatory
 
 
By /s/ Karim Rahimtoola
 
 
 
Name: Karim Rahimtoola
 
Title: Authorized Signatory









5

--------------------------------------------------------------------------------





SIGNATURE PAGE TO
AMENDMENT NO. 2 TO
WILLIAM LYON HOMES, INC.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF JULY 1, 2016


COMERICA BANK
By /s/ David Plattner
 
 
 
Name: David Plattner
 
Title: VP - Western Market
 
 



6

--------------------------------------------------------------------------------





SIGNATURE PAGE TO
AMENDMENT NO. 2 TO
WILLIAM LYON HOMES, INC.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF JULY 1, 2016


Name of Lender: Citibank, N.A.
By /s/ Michael Vondriska
 
 
 
Name: Michael Vondriska
 
Title: Vice President
 
 



7

--------------------------------------------------------------------------------





SIGNATURE PAGE TO
AMENDMENT NO. 2 TO
WILLIAM LYON HOMES, INC.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF JULY 1, 2016


Name of Lender: JPMorgan Chase Bank, N.A.
By /s/ Chiara Carter
 
 
 
Name: Chiara Carter
 
Title: Executive Director
 
 





8